DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 11/07/2021.
        Claims 1, 3-7, 9-11, 13-17 and 19-20 have been amended.

        Claims 2 and 12 have been canceled.

        Claims 21-22 have been added.

         Claims 8 and 18 have been remained.
         Claims 1, 3-11 and 13-22 are currently pending in the application.
                                              Examiner’s Amendment

2.      An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
       
         The specification has been mended as follows:
          
         i) The new title has been replaced by – DISPLAY PANEL HAVING BRAGG MIRROR, AND MANUFACTURING METHOD OF SAME --.
         ii) In the specification, line 2 in para [0012]-[0013] and [0028]-[0029] and line 6 in [0047], delete one of “MgF2”.
                        Examiner’s Statement of Reasons for Allowance
3.     Claims 1, 3-11 and 13-22 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display panel, comprising the laminated structure comprises at least one first sub layer and at least one second sub layer, the first sub layer and the second sub layer are alternant formed on the thin film transistor, a refractive index of the first sub layer is different from a refractive index of the second sub layer, the first sub layer and the second sub layer forms a Bragg mirror, in combinations with the other structures as cited in the independent claim 1.                 
      Claims 3-10 and 21 are directly or indirectly depend on the independent claim 1.       

        None of the prior art teaches a manufacturing method of a display panel, comprising the laminated structure comprises at least one first sub layer and at least one second sub layer, the first sub layer and the second sub layer are alternant formed on the thin film transistor, a refractive index of the first sub layer is different from a refractive index of the second sub layer, the first sub layer and the second sub layer forms a Bragg mirror, in combinations with the other steps as cited in the independent claim 11.                 
      Claims 13-20 and 22 are directly or indirectly depend on the independent claim 11.          
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892